
	
		I
		111th CONGRESS
		1st Session
		H. R. 2690
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Sestak (for
			 himself and Mr. Braley of Iowa)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To create a universal, paperless school meal program that
		  is nationally available.
	
	
		1.Short titleThis Act may be cited as the
			 School Meal Enhancement Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Eligible
			 SchoolThe term
			 eligible school means any school that is—
				(A)eligible to participate in the National
			 School Lunch Program established under the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1751) and the National School Breakfast Program
			 established under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
			 seq.);
				(B)meets the
			 participation threshold described in section 3(a); and
				(C)agrees to provide
			 free meals to all enrolled students through the school-wide paperless free
			 school meal program.
				(2)Estimated
			 eligibility rateThe term
			 estimated eligibility rate means the percentage of a school’s
			 enrolled students eligible for free or reduced price meals under the Child
			 Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1751 et seq.) determined—
				(A)in accordance with
			 the guidance issued by the Secretary under section 3(a)(2)(B)(ii); or
				(B)through a method for determining the number
			 of students eligible for free or reduced price meals approved within the last 4
			 years under section 18(c) of the Richard B. Russell National School Lunch Act
			 (42 U.S.C. 1769(c)).
				(3)School-wide
			 paperless Free School meal programThe term school-wide paperless free
			 school meal program means a program to provide, to all enrolled
			 students in a participating school, without requiring the use of paper
			 applications to determine eligibility for—
				(A)free or reduced price school breakfasts
			 under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and
				(B)free or reduced price school lunches under
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.).
				(4)Local
			 educational agencyThe term
			 local educational agency has the meaning given such term under
			 section 12 of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1760).
			(5)Participating
			 SchoolThe term
			 participating school means an eligible school that has been
			 selected to participate in the school-wide paperless free school meal program
			 by its local educational agency in accordance with the guidance issued under
			 section 3(a).
			(6)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.The School-Wide
			 Paperless Free School Meal Program
			(a)Duties of the
			 Secretary
				(1)Program
			 implementationNot later than
			 the July 1 following date of publication of the final guidance issued under
			 this subsection, the Secretary shall implement the school-wide paperless free
			 school meal program in accordance with the requirements of this Act.
				(2)Guidance
					(A)In
			 generalThe Secretary shall publish in the Federal Register and
			 post on the website of the Department of Agriculture—
						(i)not
			 later than 6 months after the date of enactment of this Act, for comment draft
			 guidance for local educational agencies and participating schools on the
			 requirements for carrying out the school-wide paperless free price school meal
			 program; and
						(ii)not
			 later than 9 months after the date of the enactment of this Act, final guidance
			 for carrying out such program.
						(B)Requirements of
			 the guidance
						(i)Participation
			 thresholdThe Secretary shall
			 issue guidance that describes how a local educational agency shall demonstrate
			 to the Secretary that an eligible school meets the participation threshold
			 of—
							(I)at least 65 percent estimated eligibility
			 rate for free meals under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.) and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et
			 seq.); or
							(II)at least 75
			 percent estimated eligibility rate for free and reduced price meals under the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
							(ii)Guidance on
			 Estimated Eligibility rateThe Secretary shall issue guidance that
			 establishes an alternate, paperless method of determining an estimated
			 eligibility rate. In issuing such guidance, the Secretary shall balance
			 cost-effectiveness with obtaining an accurate estimated eligibility rate and
			 take into account—
							(I)the number of
			 students who are certified as eligible for free meals under section 9(b)(4) of
			 the Richard B. Russell School Lunch Act (42 U.S.C. 1758(b)(4)) at each eligible
			 school;
							(II)the number of
			 students determined to be eligible for free or reduced price meals at each
			 eligible school within the last 3 years on the basis of completed household
			 applications (as defined in section 9(b)(3)(A) of the Richard B. Russell School
			 Lunch Act 1758(b)(3)(A));
							(III)the most recent
			 income and poverty data available from reliable data sources, including—
								(aa)income and
			 poverty statistics provided by the Small Area Income and Poverty Estimates
			 program of the Bureau of the Census of the Department of Commerce;
								(bb)data
			 provided by the American Community Survey of the Bureau of the Census of the
			 Department of Commerce;
								(cc)determinations
			 under section 1124(c)(2) of the Elementary and Secondary Education Act (20
			 U.S.C. 6333(c)(2));
								(dd)data
			 from other Federal, State, or local means-tested programs, such as the
			 supplemental nutrition assistance program established under the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or the State Medicaid program
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and
								(ee)other
			 data sources the Secretary deems to be reliable; and
								(IV)any local
			 educational agency-wide data that the Secretary determines can be used to make
			 statistically sound assumptions regarding the estimated eligibility rates for
			 schools under its jurisdiction.
							(iii)SurveyThe guidance issued under clause (ii) may
			 also provide for phone and door to door sampling to be required when
			 determining the estimated eligibility rate in order to increase the accuracy
			 rate of the estimate. Any phone and door to door sampling requirement shall not
			 be more than what is required for the estimated eligibility rate to reach a 95
			 percent statistical confidence interval about the estimate of no more than plus
			 or minus 2 percentage points. This limitation shall not restrict local
			 education agencies from choosing to conduct higher percentages of phone and
			 door to door sampling.
						(iv)Evaluation of
			 the eligibility rateThe Secretary shall issue guidance—
							(I)requiring each
			 local educational agency participating in the program to evaluate the estimated
			 eligibility rate at least every 4 years in each participating school;
			 and
							(II)on how to conduct
			 such evaluation.
							(b)ReimbursementThe
			 reimbursement to each school food service authority of each local education
			 agency that participates in the program under this Act shall be for each month
			 of participation, in an amount equal to the sum of the product obtained
			 by—
				(1)multiplying the
			 total number lunches of served in the school lunches by—
					(A)the estimated
			 eligibility rate of enrolled students in the school eligible for free meals;
			 and
					(B)the special
			 assistance factor for free lunches prescribed by the Secretary under section
			 11(a)(3)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1759a(a)(3)(A));
					(2)multiplying the
			 total number of breakfasts served in the school by—
					(A)the estimated
			 eligibility rate of enrolled students in the school eligible for free meals;
			 and
					(B)the national
			 average payment rate for free breakfasts established under section 4(b) of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1773(b));
					(3)multiplying the
			 total number of lunches served in the school by—
					(A)by the estimated
			 eligibility rate of enrolled students in the school eligible for reduced price
			 meals; and
					(B)by the special
			 assistance factor for reduced price lunches established under section 11(a) of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(b));
					(4)multiplying the
			 total number of breakfasts served in the school by—
					(A)the estimated
			 eligibility rate of enrolled students in the school eligible for reduced price
			 meals; and
					(B)the national
			 average payment rate for reduced price breakfasts established under section
			 4(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b));
					(5)multiplying the
			 number of students not eligible for free or reduced price lunches in the school
			 by the national average payment rate for lunches established under section 4 of
			 the Richard B. Russell National School Lunch Act (42 U.S.C. 1753);
				(6)multiplying the
			 number of students not eligible for free or reduced price breakfasts in the
			 school by the national average payment rate for each breakfast served to a
			 child not eligible for free or reduced price meals established under section
			 4(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(b)); and
				(7)multiplying the
			 total number of lunches served in the school by the commodity assistance rate
			 established under section 6(c) of the Richard B. Russell School Lunch Act (42
			 U.S.C. 1755(c)).
				(c)Number of
			 students not eligible for free or reduced price lunchesThe
			 number of students not eligible for free or reduced price lunches is equal to
			 the difference obtained by subtracting the number of free and reduced price
			 lunches served in the school (based on the estimated eligibility rate of
			 enrolled student eligible for free and reduce priced meals in the school) from
			 the total number of lunches served in the school.
			(d)Number of
			 students not eligible for free or reduced price breakfastsThe
			 number of students not eligible for free or reduced price breakfasts is equal
			 to the difference obtained by subtracting the number of free and reduced price
			 breakfasts served in the school (based on the estimated eligibility rate of
			 enrolled student eligible for free and reduce priced meals in the school) from
			 the total number of breakfasts served in the school.
			4.Report to
			 CongressNot later than 2
			 years after implementing the program under this Act, the Secretary shall submit
			 a report to Congress that shall include—
			(1)the increase in the number of students who
			 are eligible to receive free or reduced meals under the Child Nutrition Act of
			 1966 (42 U.S.C. 1771 et seq.) and Richard B. Russell National School Lunch Act
			 (42 U.S.C. 1751 et seq.) receiving such meals as a result of the program;
			 and
			(2)recommendations
			 for legislation to increase the number of children eligible to participate in
			 the program, while reducing waste and cost for schools and local educational
			 agencies, including recommendations for increasing direct certification.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as may be necessary to
			 carry out this Act.
		
